[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Warren, Slip Opinion No. 2016-Ohio-7333.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-7333
                       DISCIPLINARY COUNSEL v. WARREN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Warren, Slip Opinion No.
                                   2016-Ohio-7333.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—Two-
        year suspension.
    (No. 2016-0251—Submitted March 9, 2016—Decided October 18, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-035.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Kenneth Jay Warren of Dublin, Ohio, Attorney
Registration No. 0011040, was admitted to the practice of law in Ohio in 1977. On
March 6, 2015, Warren was convicted of a single count of sexual battery in
violation of R.C. 2907.03. State v. Warren, Franklin C.P. No. 13 CR 12 6766 (Mar.
6, 2015). Based on that felony conviction, we suspended Warren from the practice
                            SUPREME COURT OF OHIO




of law in Ohio on March 26, 2015. In re Warren, 142 Ohio St. 3d 1215, 2015-Ohio-
1129, 29 N.E.3d 983. On May 13, 2015, relator, disciplinary counsel, charged
Warren with professional misconduct arising from his felony conviction.
       {¶ 2} A panel of the Board of Professional Conduct considered the cause on
the parties’ consent-to-discipline agreement. See Gov.Bar R. V(16).
       {¶ 3} In the consent-to-discipline agreement, Warren stipulates that on
August 8, 2013, a friend with whom he had a social—but not sexual—relationship
joined him for dinner at his home and planned to stay overnight. After dinner,
Warren’s friend lay down in his room to sleep because she had taken some pain
medication and was not feeling well. Unaware that she had taken that medication,
Warren gave her a sleeping pill to help her fall asleep. At some point during the
night, Warren removed his friend’s pajamas and she awoke to his penetrating her
vagina with his finger and tongue. She told him to stop and due to the medication
she had taken, fell back asleep. She is unaware whether any other sexual contact
occurred.
       {¶ 4} After a jury trial, Warren was found guilty of sexual battery but
acquitted of rape on October 31, 2014. On March 5, 2015, he was sentenced to 30
months of community control and was ordered to stay away from the victim,
complete a sex-offender treatment program, and pay a $2,500 fine plus court costs.
       {¶ 5} The parties stipulate that Warren’s conduct violated Prof.Cond.R.
8.4(b) (prohibiting a lawyer from committing an illegal act that reflects adversely
on the lawyer’s honesty or trustworthiness).
       {¶ 6} The parties further stipulate that the applicable mitigating factors
include the absence of prior discipline during Warren’s 39-year career, his full and
free disclosure to the board and cooperative attitude toward the proceedings,
evidence of his good character and reputation apart from the charged misconduct,
his acknowledgement that his actions were improper, and the imposition of other
penalties. See Gov.Bar R. V(13)(C)(1), (4), (5), and (6). The parties agree that the




                                         2
                                January Term, 2016




sole aggravating factor is that Warren acted with a dishonest or selfish motive. See
Gov.Bar R. V(13)(B)(2).
        {¶ 7} Based on Warren’s stipulated misconduct and the applicable
aggravating and mitigating factors, the parties stipulate that the appropriate
sanction is a two-year suspension from the practice of law, with no portion of the
suspension stayed. The parties agree that Warren should receive no credit for the
time served under his interim felony suspension, which commenced on March 26,
2015.      In addition, they stipulate that upon submitting an application for
reinstatement, Warren shall be required to demonstrate that he has fully complied
with the terms of his criminal sentence, including all terms of his community
control.
        {¶ 8} The panel and the board found that the consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety.
        {¶ 9} In support of this recommendation, the parties and board noted that
we have imposed term suspensions on other attorneys who have been convicted of
felonies. See, e.g., Disciplinary Counsel v. Petroff, 85 Ohio St. 3d 396, 709 N.E.2d
111 (1999) (imposing a one-year suspension on an attorney who was convicted of
a felony count of attempting to evade federal income taxes that did not arise from
his representation of clients and who fully cooperated with the disciplinary
investigation); Disciplinary Counsel v. Pappas, 141 Ohio St. 3d 1, 2014-Ohio-3676,
21 N.E.3d 260 (imposing a two-year suspension on an attorney who was convicted
of a felony for making false statements to federal authorities and who had also filed
a false affidavit in court and had made false statements to disciplinary authorities);
Cleveland Metro. Bar Assn. v. Haynes, 143 Ohio St. 3d 528, 2015-Ohio-3706, 39
N.E.3d 1251 (imposing a two-year suspension with six months stayed on conditions
for an attorney’s participation in a scheme to defraud retailers that resulted in her
felony conviction for receiving stolen property). The parties and board also noted




                                          3
                             SUPREME COURT OF OHIO




that we have indefinitely suspended attorneys who have been convicted of felony
sex crimes involving children. See, e.g., Disciplinary Counsel v. Goldblatt, 118
Ohio St. 3d 310, 2008-Ohio-2458, 888 N.E.2d 1091 (indefinitely suspending an
attorney who was convicted of compelling prostitution and possessing criminal
tools based on his attempt to arrange a sexual encounter with an underage girl);
Dayton Bar Assn. v. Greenberg, 135 Ohio St. 3d 430, 2013-Ohio-1723, 988 N.E.2d
559 (indefinitely suspending an attorney who pleaded guilty to felony charges of
possessing child pornography and transferring obscene material to minors). Citing
the multiple mitigating factors present in this case and noting that Warren’s
conviction and resulting misconduct arose from an illegal act committed against an
adult with whom he had a social relationship, the panel concluded that the stipulated
sanction was just.
          {¶ 10} We agree that Warren’s conduct violated Prof.Cond.R. 8.4(b) and
that it warrants a full two-year suspension with no credit for the time served under
his interim felony suspension.      Therefore, we adopt the parties’ consent-to-
discipline agreement.
          {¶ 11} Accordingly, Kenneth Jay Warren is hereby suspended from the
practice of law for two years, with no credit for the time served under the interim
suspension that began on March 26, 2015. Costs are taxed to Warren.
                                                             Judgment accordingly.
          O’CONNOR, C.J., and PFEIFER, LANZINGER, KENNEDY, and FRENCH, JJ.,
concur.
          O’DONNELL, J., dissents and would remand the cause to the Board of
Professional Conduct for consideration of an indefinite suspension or disbarment.
          O’NEILL, J., dissents and would grant respondent credit for time served
under interim remedial suspension.
                               _________________




                                         4
                                January Term, 2016




       Scott J. Drexel, Disciplinary Counsel, and Catherine M. Russo, Assistant
Disciplinary Counsel, for relator.
       Kegler, Brown, Hill & Ritter, L.P.A., and Christopher J. Weber, for
respondent.
                               _________________




                                        5